

115 HR 6437 IH: Secure America from Russian Interference Act of 2018
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6437IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Mr. Hoyer (for himself, Ms. Maxine Waters of California, Mr. Engel, Mr. Nadler, Mr. Thompson of Mississippi, Mr. Cummings, Mr. Schiff, Mr. Smith of Washington, Mr. Kilmer, Mr. Carbajal, Mr. Connolly, Mr. Kennedy, Mr. Cohen, Mr. Moulton, Mr. Correa, Mr. Krishnamoorthi, Mr. Suozzi, Mr. Castro of Texas, Mr. Espaillat, Mr. Heck, Mrs. Demings, Ms. Stefanik, Mr. Gallego, Mr. Jones, and Ms. Rosen) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Intelligence (Permanent Select), the Judiciary, Armed Services, House Administration, Energy and Commerce, Appropriations, Financial Services, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo combat subversive activities of the Russian Federation, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Secure America from Russian Interference Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Actions To Comprehend and Expose Russia’s Subversive Measures
					Sec. 101. Findings.
					Sec. 102. Assessment of subversive activities by the Government of the Russian Federation.
					Sec. 103. National Intelligence Estimate on intentions of Russia.
					Sec. 104. Report on cyber countermeasures.
					Sec. 105. Report on Kremlin-linked corruption.
					Sec. 106. Publicize Russian misdeeds.
					Sec. 107. Report on actions relating to Ukranian energy security.
					Title II—Domestic Actions To Counter Russia’s Subversive Measures and Corrupt Networks of Influence
					Subtitle A—General Provisions 
					Sec. 201. Office of sanctions policy.
					Sec. 202. National Russian Threat Response Center.
					Sec. 203. Interagency task force relating to illicit Russian financial activities in Europe.
					Sec. 204. Prohibition on licenses or other authorization for United States persons to engage in
			 activities relating to certain projects to produce oil in the Russian
			 Federation.
					Subtitle B—SECURE Our Democracy Act
					Sec. 211. Short title.
					Sec. 212. Definitions.
					Sec. 213. Identification of foreign persons responsible for actions to unlawfully access, disrupt,
			 influence, or in any way alter information or information systems related
			 to United States political parties or elections for Federal office.
					Sec. 214. Inadmissibility of certain aliens.
					Sec. 215. Financial measures.
					Sec. 216. Reports to Congress.
					Subtitle C—Preventing Cyber Intrusion Into Election Infrastructure
					Sec. 221. Election infrastructure designation.
					Sec. 222. Timely threat information.
					Sec. 223. Pre-election threat assessments.
					Sec. 224. Notification of significant foreign cyber intrusions and active measures campaigns
			 directed at elections for Federal offices.
					Subtitle D—Honest Ads Act
					Sec. 231. Short title.
					Sec. 232. Purpose.
					Sec. 233. Findings.
					Sec. 234. Sense of Congress.
					Sec. 235. Expansion of definition of public communication.
					Sec. 236. Expansion of definition of electioneering communication.
					Sec. 237. Application of disclaimer statements to online communications.
					Sec. 238. Political record requirements for online platforms.
					Sec. 239. Preventing contributions, expenditures, independent expenditures, and disbursements for
			 electioneering communications by foreign nationals in the form of online
			 advertising.
					Subtitle E—Countering Foreign Propaganda Act of 2018
					Sec. 241. Short title.
					Sec. 242. Disclosure requirements for United States-based foreign media outlets.
					Title III—Actions To Counter Russian Aggression Against United States Allies
					Subtitle A—Stand with UK against Russia Violations Act
					Sec. 301. Short title.
					Sec. 302. Findings.
					Sec. 303. Sense of Congress.
					Sec. 304. Imposition of sanctions with respect to Russian persons responsible for March 12 attack.
					Sec. 305. Prohibition on transactions relating to new Russian sovereign debt.
					Sec. 306. Implementation; penalties; termination.
					Sec. 307. Enhanced military activities to deter Russian aggression.
					Sec. 308. United States person defined.
					Subtitle B—Imposition of Sanctions on Certain Russian Parastatal Entities
					Sec. 311. Imposition of sanctions on certain Russian parastatal entities.
					Subtitle C—Punishing Continued Occupation of Ukraine Act
					Sec. 321. Short title.
					Sec. 322. Findings.
					Sec. 323. Prohibition against United States recognition of Russia’s annexation of Crimea.
					Sec. 324. Imposition of sanctions with respect to certain Russian financial institutions.
					Subtitle D—General Provisions To Bolster Alliances
					Sec. 331. Strategy for offensive use of cyber capabilities.
					Sec. 332. Matters relating to NATO.
					Sec. 333. Countering Russian Influence and Corruption Fund.
					Title IV—Combating Putin’s Repression (CPR) for Russian Civil Society
					Sec. 401. Short title.
					Sec. 402. Strengthening dialogue with the Russian people.
					Sec. 403. Support Russian civil society.
				
			IActions To Comprehend and Expose Russia’s Subversive Measures
 101.FindingsCongress finds the following: (1)The Russian Federation interfered in the United States Presidential election in 2016 and continues to conduct disinformation efforts designed to undermine the United States.
 (2)The Director of National Intelligence concluded in light of the Russian Federation’s hacking of the 2016 Presidential election that Russian efforts to influence the 2016 U.S. Presidential election represent the most recent expression of Moscow’s longstanding desire to undermine the U.S.-led liberal democratic order.
 (3)The Director of National Intelligence further concluded, We also assess Putin and the Russian Government aspired to help President-elect Trump’s election chances when possible by discrediting Secretary Clinton and publicly contrasting her unfavorably to him..
 (4)To adequately combat Russian subversive activities, the United States must have a better handle on the scope, nature, and source of these efforts and take steps to combat Russia’s global influence.
				102.Assessment of subversive activities by the Government of the Russian Federation
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report setting forth an independent assessment obtained in accordance with subsection (b) of subversive activities by the Government of the Russian Federation.
				(b)Independent assessment
 (1)In generalThe Secretary of State shall obtain an independent assessment for purposes of subsection (a) from a federally funded research and development center or another appropriate independent entity that is selected by the Secretary that has expertise in diplomatic and military developments in Europe and Russia and undertakes to include each of the following:
 (A)An assessment of disinformation and propaganda activities of the Government of the Russian Federation, including an assessment of—
 (i)support for disinformation and propaganda activities with respect to the United States and foreign countries;
 (ii)the overall structure of the disinformation and influence apparatus of the Government of the Russian Federation, including its intelligence agencies and propaganda outlets such as Russia Today;
 (iii)propaganda techniques, including forgery, use of media representatives and proxies, use of front organizations, and efforts to influence international organizations; and
 (iv)use of corruption to advance Russian objectives. (B)An assessment of support by the Government of the Russian Federation for separatist activities and other aggressive actions aimed at undermining the sovereignty of foreign countries, particularly in Ukraine, the Baltic countries, the Balkans, Georgia, and Azerbaijan.
 (C)An assessment of cyber intrusions by the Government of the Russian Federation to influence the infrastructure and democratic processes in the United States and other countries.
 (D)An assessment of— (i)the use of energy exports by the Government of the Russian Federation for purposes of political or economic coercion; and
 (ii)significant investment in energy infrastructure outside of Russia, including pipelines, by the Government of Russia or Russian-controlled entities.
 (E)An assessment of the deterioration of democratic conditions in the Russian Federation, including— (i)suppression of freedom of the press;
 (ii)detention, beating, and murder of political activists and opposition leaders; (iii)suppression of minority rights;
 (iv)suppression of human rights; and (v)efforts to undermine the Russian nongovernmental organizations and Russian civil society.
 (2)Use of previous studiesThe entity conducting the assessment may use and incorporate information from previous studies on matters appropriate to the assessment.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 103.National Intelligence Estimate on intentions of RussiaNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of State, shall produce a National Intelligence Estimate on the political and military intentions of Russia, including with respect to each of the following:
 (1)Russian leadership intentions in pursuing military and subversive scenarios against members of the North Atlantic Treaty Organization, including the conduct of an exercise on the border with Belarus of more than 100,000 Russian forces in September 2017.
 (2)Russian leadership reactions to the European Deterrence Initiative. (3)Areas of possible joint dialogue with Russia.
				104.Report on cyber countermeasures
 (a)Sense of CongressIt is the sense of Congress that the President should promptly and fully implement Executive Order No. 13800 (82 Fed. Reg. 22391; relating to strengthening the cybersecurity of Federal networks and critical infrastructure) so that Federal departments and agencies can better detect, monitor, and mitigate cyber attacks as quickly as possible.
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the President shall submit to Congress a report describing each step taken to meet the objectives described in subsection (a) relating to cyber attack response.
				105.Report on Kremlin-linked corruption
 (a)Sense of CongressIt is the sense of Congress that— (1)the intelligence community should dedicate resources to further expose the key networks that the corrupt political class in Russia uses to hide the money it steals; and
 (2)the President should pursue efforts to stifle Russian use of hidden financial channels, including anonymous shell companies and real estate investments, in a manner similar to the efforts undertaken to tighten banking regulations after the terrorist attacks on September 11, 2001.
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of the Treasury, in coordination with the Secretary of State, shall submit a report to Congress on assets owned by Russian President Vladimir Putin, Russian oligarchs with close ties to Putin, and senior officials of the Government of the Russian Federation, including—
 (1)with respect to bank accounts, real estate holdings, and other financial assets, including those outside of Russia, that are owned by or accessible to Putin—
 (A)the location of such accounts, holdings, or assets; and (B)the contents of such accounts or the amount held through such holdings or assets;
 (2)the location, size, and contents of any assets of any oligarch listed in the classified annex to the report submitted pursuant to section 241 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 922); and
 (3)any front or shell companies, or other intermediaries, used by senior officials of the Government of the Russian Federation to hide assets from public disclosure.
 (c)FormThe report required under subsection (b) shall be submitted in classified form. (d)Reasonable attempt To issue unclassified reportNot later than 60 days after the date of the submission of the report required under subsection (b), the Secretary of the Treasury shall—
 (1)publish an unclassified version of such report on a publicly available website of the Department of the Treasury; or
 (2)submit a notification to Congress describing the reasons for which the Secretary has determined that such release is not possible.
					106.Publicize Russian misdeeds
				(a)Donbass recruitment
 (1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall compile and publicly release a list of Russian-based persons, including organizations and their executives, who recruited or otherwise facilitated the transfer of Russian personnel for—
 (A)the war in the Donbass; or (B)targeting of civilians in Syria.
 (2)Visa banNotwithstanding any other provision of law any persons identified in the list required under paragraph (1) shall be prohibited from entry to the United States.
 (b)Report on actions by Russian proxiesNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a list of the following:
 (1)Persons, including corporations with United States subsidiaries, acting in Europe and the United States as front companies or intermediaries of the Government of Russia, and the executives of such persons.
 (2)Politicians serving or acting as proxies of the Government of Russia. (3)Russian media entities, including producers and reporters, who—
 (A)traffic in forgeries, fabrications, and altered media products with intent to obfuscate factual reporting; or
 (B)instigate conflict and violence in Europe or the United States. (4)Non-Russian persons that have knowingly or negligently provided hardware or other forms of assistance to the Government of Russia that has furthered Russia’s efforts to—
 (A)filter online political content; (B)disrupt cell phone and Internet communications;
 (C)monitor the online activities of Russian citizens; or (D)discriminate against or suppress the activities of independent civil society institutions.
 (5)Each person that— (A)receives subsidies from the Government of Russia, thereby eroding market opportunities for private businesses;
 (B)provides financial or material support to Russia-backed forces actively involved in aggression against Russia’s neighbors;
 (C)provides financial or material support to propaganda outlets of the Government of Russia that legitimize Russian aggression; or
 (D)provides financing or material support to political and nongovernmental persons or entities, including the United Russia political party, determined by the Secretary of State to be engaged in the suppression of fundamental freedoms in Russia.
 (c)Previously listed entitiesThe lists required under this section may also include entities already identified in the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (d)FormThe lists required under this section shall be unclassified but may be submitted in classified form.
 (e)ProvisionThe Secretary of State shall transmit the unclassified lists required under this section to the heads of state of—
 (1)NATO member states; (2)Sweden;
 (3)Finland; and (4)Ireland.
					107.Report on actions relating to Ukranian energy security
				(a)Report by Secretary of State
 (1)In generalThe Secretary of State shall submit to the appropriate congressional committees a report on actions the Department of State is taking to implement section 257 of the Countering America’s Adversaries through Sanctions Act of 2017 (Public Law 115–44; 22 U.S.C. 9546).
 (2)ElementsThe report shall include details on the following: (A)Efforts by the Department of State since August 3, 2017, to work with European Union member states and institutions to promote energy security and decrease their dependence on Russian sources of energy, including use of the Countering Russian Influence Fund authorized pursuant to section 254 of the Countering America’s Adversaries through Sanctions Act of 2017 (Public Law 115–44; 22 U.S.C. 9543).
 (B)Diplomatic efforts undertaken by the Department of State to oppose directly the Nord Stream 2 pipeline and the Turk Stream pipeline.
 (C)An estimation of European natural gas supply demand from 2019 through 2023. (b)Report by Secretary of the Treasury (1)In generalThe Secretary of Treasury, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report on each entity involved in construction of the Nord Stream 2 pipeline or construction of the Turk Stream pipeline.
 (2)Entity definedIn this subsection, the term entity— (A)means an entity organized under the laws of the United States; and
 (B)includes, with respect to the entity, a sub entity, parent entity, subsidiary, or any other entity. (c)Report by Director of National IntelligenceThe Director of National Intelligence, in coordination with the Secretary of Defense, shall submit to the appropriate congressional committees a report on the impact of the Nord Stream 2 pipeline on—
 (1)United States interests and security objectives; (2)European energy security and defense posture;
 (3)Russian influence in Europe; and (4)Ukraine, including the implications of reductions in transit fees as a result of the Nord Stream 2 pipeline.
 (d)FormThe reports required by this section shall be submitted in unclassified form, but may contain a classified annex.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)in the House of Representatives—
 (A)the Committee on Armed Services; (B)the Committee on Foreign Affairs;
 (C)the Committee in Financial Services; (D)the Committee on Energy and Commerce;
 (E)the Committee on Oversight and Government Reform; and (F)the Permanent Select Committee on Intelligence; and
 (2)in the Senate— (A)the Committee on Armed Services;
 (B)the Committee on Foreign Relations; (C)the Committee on Finance;
 (D)the Committee on Banking, Housing, and Urban Affairs; (E)the Committee on Homeland Security and Governmental Affairs; and
 (F)the Select Committee on Intelligence. IIDomestic Actions To Counter Russia’s Subversive Measures and Corrupt Networks of Influence AGeneral Provisions  201.Office of sanctions policy (a)EstablishmentSection 1 of the State Department Basic Authorities Act (22 U.S.C. 2651a) is amended by adding at the end the following new subsection:
						
							(h)Coordinator of sanctions policy
 (1)In generalThere shall be established within the Department of State a Coordinator for Sanctions Policy, who shall be appointed by the President, by and with the advice and consent of the Senate, and shall report directly to the Secretary of State.
 (2)DutiesThe Coordinator for Sanctions Policy shall be responsible for the following: (A)Overseeing the diplomatic aspects of the enforcement of United States and United Nations sanctions, including sanctions with respect to Russia, Iran, North Korea, and other countries.
 (B)Coordinating with allies regarding the enforcement of such sanctions. (C)Coordinating determinations with respect to such sanctions by the heads of other Federal departments and agencies, including the Secretary of the Treasury and the United States intelligence community.
 (3)Rank and status of ambassadorThe Coordinator for Sanctions Policy shall have the rank and status of Ambassador at Large.. (b)Sense of CongressIt is the sense of Congress that the Coordinator for Sanctions Policy established pursuant to subsection (a) should be provided sufficient office space and support staff to ensure its successful establishment.
					202.National Russian Threat Response Center
 (a)EstablishmentThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by inserting after section 119B the following new section:
						
							119C.National Russian Threat Response Center
 (a)EstablishmentThere is within the Office of the Director of National Intelligence a National Russian Threat Response Center (in this section referred to as the Center).
 (b)MissionThe primary missions of the Center shall be as follows: (1)To serve as the primary organization in the United States Government for analyzing and integrating all intelligence possessed or acquired by the United States Government pertaining to threats posed by the Russian Federation to the national security, political sovereignty, and economic activity of the United States and its allies.
 (2)To synchronize the efforts of the intelligence community, the Department of Justice, the Federal Bureau of Investigation, and other departments and agencies of the United States with respect to countering efforts by Russia to undermine the national security, political sovereignty, and economic activity of the United States and its allies, including by—
 (A)ensuring that each such element is aware of and coordinating on such efforts; and (B)overseeing the development and implementation of comprehensive and integrated policy responses to such efforts.
 (3)In coordination with the relevant elements of the Department of State, the Department of Defense, the Department of Justice, the intelligence community, and other departments and agencies of the United States—
 (A)to develop policy recommendations for the President to detect, deter, and respond to the threats posed by Russia described in paragraph (1), including with respect to covert activities pursuant to section 503; and
 (B)to monitor and assess efforts by Russia to carry out such threats. (4)In coordination with the head of the Global Engagement Center established by section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), to examine current and emerging efforts by Russia to use propaganda and information operations relating to the threats posed by Russia described in paragraph (1).
 (5)To identify and close gaps across the departments and agencies of the Federal Government with respect to expertise, readiness, and planning to address the threats posed by Russia described in paragraph (1).
									(c)Director
 (1)AppointmentThere is a Director of the Center, who shall be the head of the Center, and who shall be appointed by the Director of National Intelligence, with the concurrence of the Secretary of State. The Director may not simultaneously serve in any other capacity in the executive branch.
 (2)ReportingThe Director of the Center shall directly report to the Director of National Intelligence. (3)ResponsibilitiesThe Director of the Center shall—
 (A)ensure that the relevant departments and agencies of the Federal Government participate in the mission of the Center, including by recruiting detailees from such departments and agencies in accordance with subsection (e)(1); and
 (B)have primary responsibility within the United States Government, in coordination with the Director of National Intelligence, for establishing requirements for the collection of intelligence related to, or regarding, the threats posed by Russia described in subsection (b)(1), in accordance with applicable provisions of law and Executive orders.
										(d)Annual reports
 (1)In generalAt the direction of the Director of National Intelligence, but not less than once each year, the Director of the Center shall submit to the appropriate congressional committees a report on threats posed by Russia to the national security, political sovereignty, and economic activity of the United States and its allies.
 (2)Matters includedEach report under paragraph (1) shall include, with respect to the period covered by the report, a discussion of the following:
 (A)The nature of the threats described in such paragraph. (B)The ability of the United States Government to address such threats.
 (C)The progress of the Center in achieving its missions. (D)Recommendations the Director determines necessary for legislative actions to improve the ability of the Center to achieve its missions.
 (3)FormEach report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
									(e)Employees
 (1)DetaileesAny Federal Government employee may be detailed to the Center on a reimbursable or nonreimbursable basis, and such detail shall be without interruption or loss of civil service status or privilege for a period of not more than 8 years.
 (2)Personal service contractorsThe Director of National Intelligence, in consultation with the Secretary of State, may hire United States citizens or aliens as personal services contractors for purposes of personnel resources of the Center, if—
 (A)the Director of National Intelligence determines that existing personnel resources are insufficient;
 (B)the period in which services are provided by a personal services contractor, including options, does not exceed 3 years, unless the Director of National Intelligence determines that exceptional circumstances justify an extension of up to 1 additional year;
 (C)not more than 10 United States citizens or aliens are employed as personal services contractors under the authority of this paragraph at any time; and
 (D)the authority of this paragraph is only used to obtain specialized skills or experience or to respond to urgent needs.
 (3)Security clearancesEach employee detailed to the Center and contractor of the Center shall have the security clearance appropriate for the assigned duties of the employee or contractor.
									(f)Board
 (1)EstablishmentThere is established a Board of the National Russian Threat Response Center (in this section referred to as the Board).
 (2)FunctionsThe Board shall conduct oversight of the Center to ensure the Center is achieving the missions of the Center. In conducting such oversight, upon a majority vote of the members of the Board, the Board may recommend to the Director of National Intelligence that the Director of the Center should be removed for failing to achieve such missions.
									(3)Membership
 (A)AppointmentThe Board shall consist of 6 members. The head of each department or agency of the Federal Government specified in subparagraph (B) shall appoint a senior official from that department or agency, who shall be a member of the Senior Executive Service, as a member.
 (B)Departments and agencies representedThe department or agency of the Federal Government specified in this subparagraph are the following:
 (i)The Department of State. (ii)The Department of Defense.
 (iii)The Department of Justice. (iv)The Department of the Treasury.
 (v)The Department of Homeland Security. (vi)The Central Intelligence Agency.
 (4)MeetingsThe Board shall meet not less than biannually and shall be convened by the member appointed by the Secretary of State.
 (g)International engagementThe Director of the Center may convene biannual conferences to coordinate international efforts against threats posed by Russia described in subsection (b)(1).
 (h)TerminationThe Center shall terminate on the date that is 8 years after the date of the enactment of this section.
 (i)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees;
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Oversight and Government Reform of the House of Representatives; and
 (3)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Homeland Security and Governmental Affairs of the Senate..
 (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 119B the following new item:
						
							
								Sec. 119C. National Russian Threat Response Center..
 (c)Conforming amendmentSection 507(a) of such Act (50 U.S.C. 3106) is amended by adding at the end the following new paragraph:
						
 (6)An annual report submitted under section 119C(d)(1).. (d)Funding (1)In generalIn addition to any other authority of the Director of National Intelligence to transfer or reprogram funds, the Director may transfer not more than $10,000,000 in each of fiscal years 2019 and 2020 to carry out the functions of the National Russian Threat Response Center established by section 119C of the National Security Act of 1947, as added by subsection (a), during such fiscal years.
 (2)NoticeThe Director of National Intelligence shall notify the congressional intelligence committees (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) of a proposed transfer under paragraph (1) not less than 15 days prior to making such transfer.
 (3)Inapplicability of reprogramming requirementsThe authority to transfer amounts under paragraph (1) shall not be subject to any transfer or reprogramming requirements under any other provision of law.
						203.Interagency task force relating to illicit Russian financial activities in Europe
 (a)In generalTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by adding at the end the following new section:
						
							119C.Interagency task force relating to illicit Russian financial activities in Europe
 (a)EstablishmentThe President shall establish an interagency task force relating to illicit Russian financial activities in Europe (in this section referred to as the task force).
 (b)Head of task forceThe head of the task force shall be a senior director, who shall be appointed by the President and who shall report to the Assistant to the President for National Security Affairs (commonly referred to as the National Security Advisor).
 (c)FunctionsThe task force shall carry out the following functions: (1)In coordination with the intelligence community, synchronize intelligence analysis relating to financial networks of the Russian Federation that operate in European countries relating to investments in the real estate, energy, media, infrastructure, philanthropy, civil society, sports, nongovernmental organization, and other sectors.
 (2)In coordination with the Secretary of the Treasury, ensure training of United States liaison officers to serve in key United States diplomatic and consular posts in European countries to cooperate with foreign partners in the uncovering and prosecution of illicit Russian financial activity.
 (d)PersonnelThe task force is authorized to accept details or assignments of any personnel on a reimbursable or nonreimbursable basis for the purpose of carrying out this section, and the head of any Federal agency is authorized to detail or assign personnel of such agency on a reimbursable or nonreimbursable basis to the task force for purposes of carrying out this section..
 (b)Clerical amendmentThe table of contents for the National Security Act of 1947 is amended by inserting after the item relating to section 119B the following new item:
						
							
								Sec. 119C. Interagency task force relating to illicit Russian financial activities in Europe..
					204.Prohibition on licenses or other authorization for United States persons to engage in activities
			 relating to certain projects to produce oil in the Russian Federation
 (a)In generalEffective as of the date of the enactment of this Act— (1)the Secretary of the Treasury, acting directly or through any person, agency, or instrumentality, may not provide a license or other authorization pursuant to Directive 4 under Executive Order 13662 to engage in any of the activities prohibited under such Directive; and
 (2)any license or other authorization provided before such date of enactment by the Secretary of the Treasury, acting directly or through any person, agency, or instrumentality, pursuant to Directive 4 under Executive Order 13662 to engage in any of the activities prohibited under such Directive shall have no force or effect.
 (b)DefinitionIn this section, the term Directive 4 under Executive Order 13662 means Directive 4 of September 12, 2014, under Executive Order 13662 of March 20, 2014 (79 Fed. Reg. 16169; relating to Blocking Property of Additional Persons Contributing to the Situation in Ukraine) or any successor Directive or other Executive action.
					BSECURE Our Democracy Act
 211.Short titleThis subtitle may be cited as the Safeguard our Elections and Combat Unlawful Interference in Our Democracy Act or the SECURE Our Democracy Act. 212.DefinitionsIn this subtitle:
 (1)Admitted; alienThe terms admitted and alien have the meanings given such terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)in the House of Representatives—
 (i)the Committee on Foreign Affairs; (ii)the Committee on Homeland Security;
 (iii)the Committee on Financial Services; (iv)the Committee on the Judiciary; and
 (v)the Permanent Select Committee on Intelligence; and (B)in the Senate—
 (i)the Committee on Foreign Relations; (ii)the Committee on Homeland Security and Governmental Affairs;
 (iii)the Committee on Banking, Housing, and Urban Affairs; (iv)the Committee on the Judiciary; and
 (v)the Select Committee on Intelligence. (3)Financial institutionThe term financial institution has the meaning given such term in section 5312 of title 31, United States Code.
 (4)Foreign personThe term foreign person means a person that is not a United States person. (5)United States personThe term United States person means—
 (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
						213.Identification of foreign persons responsible for actions to unlawfully access, disrupt, influence,
			 or in any way alter information or information systems related to United
			 States political parties or elections for Federal office
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees and the Secretary of State a list of each foreign person that the President, in consultation with the heads of other relevant Federal departments and agencies, determines—
 (1)was, at any time since January 1, 2015, knowingly involved in actions to unlawfully access, disrupt, misappropriate, influence, or in any way alter information or information systems related to United States political parties, candidates in elections for Federal office, or the administration of elections for Federal office; or
 (2)worked or acted as an agent or instrumentality of or on behalf of or was otherwise associated with such a foreign person in a matter relating to an action described in paragraph (1).
 (b)UpdatesThe President shall transmit to the appropriate congressional committees and the Secretary of State an update of the list required under subsection (a) as new information becomes available.
					(c)Form
 (1)In generalExcept as provided in paragraph (2), the list required under subsection (a) and any updates under subsection (b) shall be submitted in unclassified form.
 (2)ExceptionThe name of a foreign person to be included in the list required under subsection (a) and any updates under subsection (b) may be submitted in a classified annex only if the President—
 (A)determines that it is in the national security interests of the United States to do so; and (B)15 days prior to submitting any such name in such a classified annex, provides to the appropriate congressional committees notice of, and a justification for, including or continuing to include any such foreign person in any such classified annex despite any publicly available information indicating that such foreign person is described in paragraph (1) or (2) of such subsection.
 (3)Public availability; Nonapplicability of confidentiality requirement with respect to visa recordsThe unclassified portion of the list required under subsection (a), including any updates thereto, shall be made available to the public and published in the Federal Register, without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.
						214.Inadmissibility of certain aliens
 (a)Ineligibility for visasAn alien is ineligible to receive a visa to enter the United States and ineligible to be admitted to the United States if such alien is a foreign person on the list required under section 213(a) or any update thereto.
 (b)Current visas revokedThe Secretary of State shall revoke, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the visa or other documentation of any alien who is a foreign person on the list required under section 213(a) or any update thereto, and who would therefore be ineligible to receive such a visa or documentation under subsection (a) of this section.
 (c)Applicability to foreign entities and foreign governmentsSubsections (a) and (b) of this section shall apply to aliens who are officials of, agents or instrumentalities of, working or acting on behalf of, or otherwise associated with a foreign entity or foreign government that is a foreign person included on the list required under section 213(a) or any update thereto, if the President determines that such aliens have knowingly authorized, conspired to commit, been responsible for, engaged in, or otherwise assisted or facilitated the actions described in such section 213(a).
 (d)Waiver for national security interestsThe Secretary of State may waive the application of subsection (a) or (b) in the case of an alien if—
 (1)the Secretary determines that such a waiver— (A)is necessary to permit the United States to comply with the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force November 21, 1947, or other applicable international obligations of the United States; or
 (B)is in the national security interests of the United States; and (2)not later than 15 days prior to granting such a waiver, the Secretary provides to the appropriate congressional committees notice of, and a justification for, such waiver.
						215.Financial measures
					(a)Freezing of assets
 (1)In generalThe President, acting through the Secretary of the Treasury, shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to freeze and prohibit all transactions in all property and interests in property of a foreign person that is on the list required under section 213(a), including any update thereto, of this Act if such property or interests in property are in the United States, are or come within the United States, or are or come within the possession or control of a United States person.
 (2)Applicability to foreign entities and foreign governmentsParagraph (1) shall apply to aliens who are officials of, agents or instrumentalities of, working or acting on behalf of, or otherwise associated with a foreign entity or foreign government that is a foreign person included on the list required under section 213(a), including any update thereto, if the Director of National Intelligence determines that such aliens have knowingly authorized, conspired to commit, been responsible for, engaged in, or otherwise assisted or facilitated the actions described in such section 213(a).
 (b)Waiver for national security interestsThe Secretary of the Treasury may waive the application of subsection (a) if— (1)the Secretary determines that such a waiver is in the national security interests of the United States; and
 (2)not less than 15 days prior to granting such a waiver, the Secretary provides to the appropriate congressional committees notice of, and a justification for, such waiver.
						(c)Enforcement
 (1)PenaltiesA foreign person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties specified in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of such section.
 (2)Applicability to foreign entities and foreign governmentsParagraph (1) shall apply to aliens who are officials of, agents or instrumentalities of, working or acting on behalf of, or otherwise associated with a foreign entity or foreign government that is a foreign person included on the list required under section 213(a), including any update thereto, if the Director of National Intelligence determines that such aliens have knowingly authorized, conspired to commit, been responsible for, engaged in, or otherwise assisted or facilitated the actions described in such section 213(a).
 (3)Requirements for financial institutionsNot later than 120 days after the date of the enactment of this Act, the President, acting through the Secretary of the Treasury, shall prescribe or amend regulations as needed to require each financial institution that is a United States person and has within its possession or control assets that are property or interests in property of a foreign person that is on the list required under section 213(a), including any update thereto, if such property or interests in property are in the United States, are or come within the United States, or are or come within the possession or control of a United States person, to certify to the Secretary that, to the best of the knowledge of such financial institution, such financial institution has frozen all assets within the possession or control of such financial institution that are required to be frozen pursuant to subsection (a) of this section.
 (d)Regulatory authorityThe President, acting through the Secretary of the Treasury, shall issue such regulations, licenses, and orders as are necessary to carry out this section.
					216.Reports to Congress
 (a)In generalThe Director of National Intelligence, in consultation with the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees a report on the actions taken to carry out this subtitle, including—
 (1)a description of each foreign person on the list required under section 213(a), including any update thereto;
 (2)the dates on which such foreign persons were added to such list; and (3)a description of the actions described in such section that were undertaken by each such foreign person.
 (b)TimingThe Director of National Intelligence shall submit the first report required under this section not later than one year after the date of the enactment of this Act. The Director shall submit subsequent reports under this section not later than 60 days after the date of each regularly scheduled general election for Federal office, beginning with the election held in 2018.
 (c)FormEach report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex if the Director of National Intelligence determines and includes in such report a specific national security justification for such classified annex.
					CPreventing Cyber Intrusion Into Election Infrastructure
 221.Election infrastructure designationSubparagraph (J) of section 2001(3) of the Homeland Security Act of 2002 (6 U.S.C. 601(3)) is amended by inserting , including election infrastructure before the period at the end.
 222.Timely threat informationSubsection (d) of section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended by adding at the end the following new paragraph:
					
 (27)To provide timely threat information regarding election infrastructure to the chief State election official of the State with respect to which such information pertains.. 
				223.Pre-election threat assessments
 (a)Submission of assessment by DNINot later than 180 days before the date of each regularly scheduled general election for Federal office, the Director of National Intelligence shall submit an assessment of the full scope of threats to election infrastructure, including cybersecurity threats posed by State actors and terrorist groups, and recommendations to address or mitigate the threats, as developed by the Secretary of Homeland Security and Chairman of the Election Assistance Commission, to—
 (1)the chief State election official of each State; (2)the Committees on Homeland Security and House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate; and
 (3)any other appropriate congressional committees. (b)Effective dateSubsection (a) shall apply with respect to the regularly scheduled general election for Federal office held in November 2018 and each succeeding regularly scheduled general election for Federal office.
					224.Notification of significant foreign cyber intrusions and active measures campaigns directed at
			 elections for Federal offices
 (a)Determinations of significant foreign cyber intrusions and active measures campaignsThe Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security shall jointly carry out subsection (b) if such Directors and the Secretary jointly determine—
 (1)that on or after the date of the enactment of this Act, a significant foreign cyber intrusion or active measures campaign intended to influence an upcoming election for any Federal office has occurred or is occurring; and
 (2)with moderate or high confidence, that such intrusion or campaign can be attributed to a foreign state or to a foreign nonstate person, group, or other entity.
						(b)Briefing
 (1)In generalNot later than 14 days after making a determination under subsection (a), the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security shall jointly provide a briefing to the congressional leadership, the congressional intelligence committees and, consistent with the protection of sources and methods, the other appropriate congressional committees. The briefing shall be classified and address, at a minimum, the following:
 (A)A description of the significant foreign cyber intrusion or active measures campaign, as the case may be, covered by the determination.
 (B)An identification of the foreign state or foreign nonstate person, group, or other entity, to which such intrusion or campaign has been attributed.
 (C)The desirability and feasibility of the public release of information about the cyber intrusion or active measures campaign.
 (D)Any other information such Directors and the Secretary jointly determine appropriate. (2)Electronic election infrastructure briefingsWith respect to a significant foreign cyber intrusion covered by a determination under subsection (a), the Secretary of Homeland Security, in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, shall offer to the owner or operator of any electronic election infrastructure directly affected by such intrusion, a briefing on such intrusion, including any steps that may be taken to mitigate such intrusion. Such briefing may be classified and made available only to individuals with appropriate security clearances.
 (3)Protection of sources and methodsThis subsection shall be carried out in a manner that is consistent with the protection of sources and methods.
 (c)DefinitionsIn this section: (1)Active measures campaignThe term active measures campaign means a foreign semi-covert or covert intelligence operation.
 (2)Candidate, election, and political partyThe terms candidate, election, and political party have the meanings given those terms in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).
 (3)Congressional leadershipThe term congressional leadership includes the following: (A)The majority leader of the Senate.
 (B)The minority leader of the Senate. (C)The Speaker of the House of Representatives.
 (D)The minority leader of the House of Representatives. (4)Cyber intrusionThe term cyber intrusion means an electronic occurrence that actually or imminently jeopardizes, without lawful authority, electronic election infrastructure, or the integrity, confidentiality, or availability of information within such infrastructure.
 (5)Electronic election infrastructureThe term electronic election infrastructure means an electronic information system of any of the following that is related to an election for Federal office:
 (A)The Federal Government. (B)A State or local government.
 (C)A political party. (D)The election campaign of a candidate.
 (6)Federal officeThe term Federal office has the meaning given that term in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).
 (7)High confidenceThe term high confidence, with respect to a determination, means that the determination is based on high-quality information from multiple sources.
 (8)Moderate confidenceThe term moderate confidence, with respect to a determination, means that a determination is credibly sourced and plausible but not of sufficient quality or corroborated sufficiently to warrant a higher level of confidence.
 (9)Other appropriate congressional committeesThe term other appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives.
							DHonest Ads Act
 231.Short titleThis subtitle may be cited as the Honest Ads Act. 232.PurposeThe purpose of this subtitle is to enhance the integrity of American democracy and national security by improving disclosure requirements for online political advertisements in order to uphold the United States Supreme Court’s well-established standard that the electorate bears the right to be fully informed.
 233.FindingsCongress makes the following findings: (1)On January 6, 2017, the Office of the Director of National Intelligence published a report titled Assessing Russian Activities and Intentions in Recent U.S. Elections, noting that Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the U.S. Presidential election …. Moscow’s influence campaign followed a Russian messaging strategy that blends covert intelligence operation—such as cyber activity—with overt efforts by Russian Government agencies, State-funded media, third-party intermediaries, and paid social media users or trolls.
 (2)On November 24, 2016, the Washington Post reported findings from 2 teams of independent researchers that concluded Russians exploited American-made technology platforms to attack U.S. democracy at a particularly vulnerable moment … as part of a broadly effective strategy of sowing distrust in U.S. democracy and its leaders..
 (3)Findings from a 2017 study on the manipulation of public opinion through social media conducted by the Computational Propaganda Research Project at the Oxford Internet Institute found that the Kremlin is using pro-Russian bots to manipulate public discourse to a highly targeted audience. With a sample of nearly 1,300,000 tweets, researchers found that in the 2016 election’s 3 decisive States, propaganda constituted 40 percent of the sampled election-related tweets that went to Pennsylvanians, 34 percent to Michigan voters, and 30 percent to those in Wisconsin. In other swing States, the figure reached 42 percent in Missouri, 41 percent in Florida, 40 percent in North Carolina, 38 percent in Colorado, and 35 percent in Ohio.
 (4)On September 6, 2017, the Nation’s largest social media platform disclosed that between June 2015 and May 2017, Russian entities purchased $100,000 in political advertisements, publishing roughly 3,000 ads linked to fake accounts associated with the Internet Research Agency, a pro-Kremlin organization. According to the company, the ads purchased focused on amplifying divisive social and political messages ….
 (5)In 2002, the Bipartisan Campaign Reform Act became law, establishing disclosure requirements for political advertisements distributed from a television or radio broadcast station or provider of cable or satellite television. In 2003, the Supreme Court upheld regulations on electioneering communications established under the Act, noting that such requirements provide the electorate with information and insure that the voters are fully informed about the person or group who is speaking..
 (6)According to a study from Borrell Associates, in 2016, $1,415,000,000 was spent on online advertising, more than quadruple the amount in 2012.
 (7)The reach of a few large internet platforms—larger than any broadcast, satellite, or cable provider—has greatly facilitated the scope and effectiveness of disinformation campaigns. For instance, the largest platform has over 210,000,000 American users—over 160,000,000 of them on a daily basis. By contrast, the largest cable television provider has 22,430,000 subscribers, while the largest satellite television provider has 21,000,000 subscribers. And the most-watched television broadcast in U.S. history had 118,000,000 viewers.
 (8)The public nature of broadcast television, radio, and satellite ensures a level of publicity for any political advertisement. These communications are accessible to the press, fact-checkers, and political opponents; this creates strong disincentives for a candidate to disseminate materially false, inflammatory, or contradictory messages to the public. Social media platforms, in contrast, can target portions of the electorate with direct, ephemeral advertisements often on the basis of private information the platform has on individuals, enabling political advertisements that are contradictory, racially or socially inflammatory, or materially false.
 (9)According to comScore, 2 companies own eight of the 10 most popular smartphone applications as of June 2017, including the most popular social media and email services—which deliver information and news to users without requiring proactivity by the user. Those same 2 companies accounted for 99 percent of revenue growth from digital advertising in 2016, including 77 percent of gross spending. Seventy-nine percent of online Americans—representing 68 percent of all Americans—use the single largest social network, while 66 percent of these users are most likely to get their news from that site.
 (10)In its 2006 rulemaking, the Federal Election Commission noted that only 18 percent of all Americans cited the internet as their leading source of news about the 2004 Presidential election; by contrast, the Pew Research Center found that 65 percent of Americans identified an internet-based source as their leading source of information for the 2016 election.
 (11)The Federal Election Commission, the independent Federal agency charged with protecting the integrity of the Federal campaign finance process by providing transparency and administering campaign finance laws, has failed to take action to address online political advertisements.
 (12)In testimony before the Senate Select Committee on Intelligence titled, Disinformation: A Primer in Russian Active Measures and Influence Campaigns, multiple expert witnesses testified that while the disinformation tactics of foreign adversaries have not necessarily changed, social media services now provide platform[s] practically purpose-built for active measures[.] Similarly, as Gen. (RET) Keith B. Alexander, the former Director of the National Security Agency, testified, during the Cold War if the Soviet Union sought to manipulate information flow, it would have to do so principally through its own propaganda outlets or through active measures that would generate specific news: planting of leaflets, inciting of violence, creation of other false materials and narratives. But the news itself was hard to manipulate because it would have required actual control of the organs of media, which took long-term efforts to penetrate. Today, however, because the clear majority of the information on social media sites is uncurated and there is a rapid proliferation of information sources and other sites that can reinforce information, there is an increasing likelihood that the information available to average consumers may be inaccurate (whether intentionally or otherwise) and may be more easily manipulable than in prior eras..
 (13)Current regulations on political advertisements do not provide sufficient transparency to uphold the public’s right to be fully informed about political advertisements made online.
 234.Sense of CongressIt is the sense of Congress that— (1)the dramatic increase in digital political advertisements, and the growing centrality of online platforms in the lives of Americans, requires the Congress and the Federal Election Commission to take meaningful action to ensure that laws and regulations provide the accountability and transparency that is fundamental to our democracy;
 (2)free and fair elections require both transparency and accountability which give the public a right to know the true sources of funding for political advertisements in order to make informed political choices and hold elected officials accountable; and
 (3)transparency of funding for political advertisements is essential to enforce other campaign finance laws, including the prohibition on campaign spending by foreign nationals.
					235.Expansion of definition of public communication
 (a)In generalParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(22)) is amended by striking or satellite communication and inserting satellite, paid internet, or paid digital communication.
 (b)Treatment of contributions and expendituresSection 301 of such Act (52 U.S.C. 30101) is amended— (1)in paragraph (8)(B)—
 (A)by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising in clause (v) and inserting in any public communication;
 (B)by striking broadcasting, newspaper, magazine, billboard, direct mail, or similar type of general public communication or political advertising in clause (ix)(1) and inserting public communication; and
 (C)by striking but not including the use of broadcasting, newspapers, magazines, billboards, direct mail, or similar types of general public communication or political advertising in clause (x) and inserting but not including use in any public communication; and
 (2)in paragraph (9)(B)— (A)by striking clause (i) and inserting the following:
								
 (i)any news story, commentary, or editorial distributed through the facilities of any broadcasting station or any print, online, or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, print, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;; and
 (B)by striking on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising in clause (iv) and inserting in any public communication.
 (c)Disclosure and disclaimer statementsSubsection (a) of section 318 of such Act (52 U.S.C. 30120) is amended— (1)by striking financing any communication through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting financing any public communication; and
 (2)by striking solicits any contribution through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising and inserting solicits any contribution through any public communication.
						236.Expansion of definition of electioneering communication
					(a)Expansion to online communications
						(1)Application to qualified internet and digital communications
 (A)In generalSubparagraph (A) of section 304(f)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)(3)(A)) is amended by striking or satellite communication each place it appears in clauses (i) and (ii) and inserting satellite, or qualified internet or digital communication.
 (B)Qualified internet or digital communicationParagraph (3) of section 304(f) of such Act (52 U.S.C. 30104(f)) is amended by adding at the end the following new subparagraph:
								
 (D)Qualified internet or digital communicationThe term qualified internet or digital communication means any communication which is placed or promoted for a fee on an online platform (as defined in subsection (j)(3))..
 (2)Nonapplication of relevant electorate to online communicationsSection 304(f)(3)(A)(i)(III) of such Act (52 U.S.C. 30104(f)(3)(A)(i)(III)) is amended by inserting any broadcast, cable, or satellite before communication. (3)News exemptionSection 304(f)(3)(B)(i) of such Act (52 U.S.C. 30104(f)(3)(B)(i)) is amended to read as follows:
							
 (i)a communication appearing in a news story, commentary, or editorial distributed through the facilities of any broadcasting station or any online or digital newspaper, magazine, blog, publication, or periodical, unless such broadcasting, online, or digital facilities are owned or controlled by any political party, political committee, or candidate;.
 (b)Effective dateThe amendments made by this section shall apply with respect to communications made on or after January 1, 2018.
					237.Application of disclaimer statements to online communications
 (a)Clear and conspicuous manner requirementSubsection (a) of section 318 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(a)) is amended—
 (1)by striking shall clearly state each place it appears in paragraphs (1), (2), and (3) and inserting shall state in a clear and conspicuous manner; and (2)by adding at the end the following flush sentence: For purposes of this subsection, a communication does not make a statement in a clear and conspicuous manner if it is difficult to read or hear or if the placement is easily overlooked..
						(b)Special rules for qualified internet or digital communications
 (1)In generalSection 318 of such Act (52 U.S.C. 30120) is amended by adding at the end the following new subsection:
							
								(e)Special rules qualified internet or digital communications
 (1)Special rules with respect to statementsIn the case of any qualified internet or digital communication (as defined in section 304(f)(3)(D)) which is disseminated through a medium in which the provision of all of the information specified in this section is not possible, the communication shall, in a clear and conspicuous manner—
 (A)state the name of the person who paid for the communication; and (B)provide a means for the recipient of the communication to obtain the remainder of the information required under this section with minimal effort and without receiving or viewing any additional material other than such required information.
 (2)Safe harbor for determining clear and conspicuous mannerA statement in qualified internet or digital communication (as defined in section 304(f)(3)(D)) shall be considered to be made in a clear and conspicuous manner as provided in subsection (a) if the communication meets the following requirements:
 (A)Text or graphic communicationsIn the case of a text or graphic communication, the statement— (i)appears in letters at least as large as the majority of the text in the communication; and
 (ii)meets the requirements of paragraphs (2) and (3) of subsection (c). (B)Audio communicationsIn the case of an audio communication, the statement is spoken in a clearly audible and intelligible manner at the beginning or end of the communication and lasts at least 3 seconds.
 (C)Video communicationsIn the case of a video communication which also includes audio, the statement— (i)is included at either the beginning or the end of the communication; and
 (ii)is made both in— (I)a written format that meets the requirements of subparagraph (A) and appears for at least 4 seconds; and
 (II)an audible format that meets the requirements of subparagraph (B). (D)Other communicationsIn the case of any other type of communication, the statement is at least as clear and conspicuous as the statement specified in subparagraphs (A), (B), or (C)..
 (2)Nonapplication of certain exceptionsThe exceptions provided in section 110.11(f)(1)(i) and (ii) of title 11, Code of Federal Regulations, or any successor to such rules, shall have no application to qualified internet or digital communications (as defined in section 304(f)(3)(D) of the Federal Election Campaign Act of 1971).
 (c)Modification of additional requirements for certain communicationsSection 318(d) of such Act (52 U.S.C. 30120(d)) is amended— (1)in paragraph (1)(A)—
 (A)by striking which is transmitted through radio and inserting which is in an audio format; and (B)by striking By radio in the heading and inserting Audio format;
 (2)in paragraph (1)(B)— (A)by striking which is transmitted through television and inserting which is in video format; and
 (B)by striking By television in the heading and inserting Video format; and (3)in paragraph (2)—
 (A)by striking transmitted through radio or television and inserting made in audio or video format; and (B)by striking through television in the second sentence and inserting in video format.
							238.Political record requirements for online platforms
 (a)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended by adding at the end the following new subsection:
						
							(j)Disclosure of certain online advertisements
								(1)In general
 (A)Requirements for online platformsAn online platform shall maintain, and make available for online public inspection in machine readable format, a complete record of any request to purchase on such online platform a qualified political advertisement which is made by a person whose aggregate requests to purchase qualified political advertisements on such online platform during the calendar year exceeds $500.
 (B)Requirements for advertisersAny person who requests to purchase a qualified political advertisement on an online platform shall provide the online platform with such information as is necessary for the online platform to comply with the requirements of subparagraph (A).
 (2)Contents of recordA record maintained under paragraph (1)(A) shall contain— (A)a digital copy of the qualified political advertisement;
 (B)a description of the audience targeted by the advertisement, the number of views generated from the advertisement, and the date and time that the advertisement is first displayed and last displayed; and
 (C)information regarding— (i)the average rate charged for the advertisement;
 (ii)the name of the candidate to which the advertisement refers and the office to which the candidate is seeking election, the election to which the advertisement refers, or the national legislative issue to which the advertisement refers (as applicable);
 (iii)in the case of a request made by, or on behalf of, a candidate, the name of the candidate, the authorized committee of the candidate, and the treasurer of such committee; and
 (iv)in the case of any request not described in clause (iii), the name of the person purchasing the advertisement, the name, address, and phone number of a contact person for such person, and a list of the chief executive officers or members of the executive committee or of the board of directors of such person.
 (3)Online platformFor purposes of this subsection, the term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine) which—
 (A)sells qualified political advertisements; and (B)has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the preceding 12 months.
									(4)Qualified political advertisement
 (A)In generalFor purposes of this subsection, the term qualified political advertisement means any advertisement (including search engine marketing, display advertisements, video advertisements, native advertisements, and sponsorships) that—
 (i)is made by or on behalf of a candidate; or (ii)communicates a message relating to any political matter of national importance, including—
 (I)a candidate; (II)any election to Federal office; or
 (III)a national legislative issue of public importance. (5)Time to maintain fileThe information required under this subsection shall be made available as soon as possible and shall be retained by the online platform for a period of not less than 4 years.
 (6)PenaltiesFor penalties for failure by online platforms, and persons requesting to purchase a qualified political advertisement on online platforms, to comply with the requirements of this subsection, see section 309..
 (b)RulemakingNot later than 90 days after the date of the enactment of this Act, the Federal Election Commission shall establish rules—
 (1)requiring common data formats for the record required to be maintained under section 304(j) of the Federal Election Campaign Act of 1971 (as added by subsection (a)) so that all online platforms submit and maintain data online in a common, machine-readable and publicly accessible format; and
 (2)establishing search interface requirements relating to such record, including searches by candidate name, issue, purchaser, and date.
 (c)ReportingNot later than 2 years after the date of the enactment of this Act, and biannually thereafter, the Chairman of the Federal Election Commission shall submit a report to Congress on—
 (1)matters relating to compliance with and the enforcement of the requirements of section 304(j) of the Federal Election Campaign Act of 1971, as added by subsection (a);
 (2)recommendations for any modifications to such section to assist in carrying out its purposes; and (3)identifying ways to bring transparency and accountability to political advertisements distributed online for free.
						239.Preventing contributions, expenditures, independent expenditures, and disbursements for
			 electioneering communications by foreign nationals in the form of online
 advertisingSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121) is amended by adding at the end the following new subsection:
					
 (c)Each television or radio broadcast station, provider of cable or satellite television, or online platform (as defined in section 304(j)(3)) shall make reasonable efforts to ensure that communications described in section 318(a) and made available by such station, provider, or platform are not purchased by a foreign national, directly or indirectly..
				ECountering Foreign Propaganda Act of 2018
 241.Short titleThis subtitle may be cited as the Countering Foreign Propaganda Act of 2018. 242.Disclosure requirements for United States-based foreign media outletsTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:
					
						722.Disclosure requirements for United States-based foreign media outlets
 (a)Reports by outlets to CommissionNot later than 90 days after the date of the enactment of this section, and not less frequently than every 6 months thereafter, a United States-based foreign media outlet shall submit to the Commission a report that contains the following information:
 (1)The name of such outlet. (2)A description of the relationship of such outlet to the foreign principal of such outlet, including a description of the legal structure of such relationship and any funding that such outlet receives from such principal.
 (b)Reports by Commission to CongressNot later than 60 days after the date of the enactment of this section, and not less frequently than every 6 months thereafter, the Commission shall transmit to Congress a report that summarizes the contents of the reports submitted by United States-based foreign media outlets under subsection (a) during the preceding 6-month period.
 (c)Public availabilityThe Commission shall make publicly available on the internet website of the Commission each report submitted by a United States-based foreign media outlet under subsection (a) not later than the earlier of—
 (1)the date that is 30 days after the outlet submits the report to the Commission; or (2)the date on which the Commission transmits to Congress under subsection (b) the report covering the 6-month period during which the report of the outlet was submitted to the Commission under subsection (a).
 (d)DefinitionsIn this section: (1)Foreign principalThe term foreign principal has the meaning given such term in section 1(b)(1) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b)(1)).
 (2)United States-based foreign media outletThe term United States-based foreign media outlet means an entity that— (A)produces or distributes video programming that is transmitted, or intended for transmission, by a multichannel video programming distributor to consumers in the United States; and
 (B)would be an agent of a foreign principal (as defined in paragraph (1)) for purposes of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.) but for section 1(d) of such Act (22 U.S.C. 611(d)).
									.
				IIIActions To Counter Russian Aggression Against United States Allies
			AStand with UK against Russia Violations Act
 301.Short titleThis subtitle may be cited as the Stand with UK against Russia Violations Act. 302.FindingsCongress finds the following:
 (1)On March 4, 2018, Sergei V. Skripal, and his daughter, Yulia Skripal, were found unconscious on a park bench in Salisbury, England.
 (2)British Prime Minister Theresa May announced on March 12, 2018, that the poison used in the attack was Novichok, a military-grade nerve agent developed by Soviet scientists for use on North Atlantic Treaty Organization troops, and that Russia was responsible for the attack.
 (3)On March 15, 2018, the United Kingdom, France, and Germany issued a joint statement holding the Government of Russia responsible for the poisoning and characterizing the attack as an assault on UK sovereignty.
 303.Sense of CongressIt is the sense of Congress that— (1)The attempts of the Government of Russia to commit murders on British soil are unconscionable and violate international law.
 (2)The United States stands in strong solidarity with the British government and its people as they respond to this violation.
 (3)Russian aggression must be met with strength and resolve, including through sanctions to deter future Russian attacks on dissidents, expatriates, and democratic activists.
					304.Imposition of sanctions with respect to Russian persons responsible for March 12 attack
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (c) with respect to any person that the President determines—
 (1)knowingly engaged in, provided material support to, worked on behalf of, or acted as an agent or instrumentality of, any person who perpetrated the attack against Sergei Skripal and Yulia Skripal on March 4, 2018; or
 (2)is an officer, employee, or agent of the Government of Russia and knowingly, on or after the date of the enactment of this Act, materially assisted, worked on behalf of, or acted as an agent or instrumentality of, the Government of Russia in committing murder, attempted murder, or assault outside of Russia against any expatriate, dissident, or foreign national.
 (b)Concurrent reportThe President shall submit to Congress a report, concurrent with the imposition of any sanction under subsection (a), that lists each person determined to have engaged in the conduct resulting in such sanction.
 (c)Sanctions describedThe sanctions described in this subsection are the sanctions described in section 224(b) of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9524(b)).
					305.Prohibition on transactions relating to new Russian sovereign debt
 (a)In generalNot later than 90 days after the date of the imposition of a sanction pursuant to section 304(a)(2), the President shall— (1)issue regulations prohibiting United States persons from engaging in transactions with, providing financing for, or in any other way dealing in Russian sovereign debt that is issued on or after the date that is 180 days after such date of imposition of sanctions; and
 (2)exercise all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 13 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of one or more of the financial institutions listed in subsection (c) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (b)Russian sovereign debt definedFor purposes of this section, the term Russian sovereign debt means— (1)bonds issued by the Russian Central Bank, the Russian National Wealth Fund, the Russian Federal Treasury, or agents or affiliates of any such institution, with a maturity of more than 14 days;
 (2)new foreign exchange swap agreements with the Russian Central Bank, the Russian National Wealth Fund, or the Russian Federal Treasury, the duration of which agreement is longer than 14 days; and
 (3)any other financial instrument, the duration or maturity of which is more than 14 days, that— (A)the President determines represents the sovereign debt of Russia; or
 (B)is issued by a bank listed in subsection (c). (c)Russian financial institutionsThe financial institutions listed in this subsection are the following:
 (1)Sberbank. (2)VTB Bank.
 (3)Gazprombank. (4)Bank of Moscow.
 (5)Rosselkhozbank. (6)Promsvyazbank.
 (7)Vnesheconombank. (d)Requirement To promptly publish guidanceThe President shall concurrently publish guidance on the implementation of the regulations issued pursuant to subsection (a).
					306.Implementation; penalties; termination
 (a)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this subtitle.
 (b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of section 304 or 305, or any regulation, license, or order issued to carry out such sections, shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
					(c)Termination
 (1)In generalThe President may terminate the application of a sanction under section 304 or section 305(a)(2) if the President submits to Congress a determination that officers, employees, and agents of the Government of Russia no longer engage in the conduct described in section 304(a)(2).
 (2)WaiverThe President may, on or after the date on which the President submits the determination described in paragraph (1), waive the prohibition imposed pursuant to section 305(a)(1) with respect to Russian sovereign debt (as defined in such section) issued on or after such date if the President concurrently submits to Congress a notification that includes a justification of the basis for waiving such prohibition.
						307.Enhanced military activities to deter Russian aggression
 (a)NATO exercisesThe Secretary of Defense, in consultation with appropriate officials of other countries in the North Atlantic Treaty Organization (NATO), shall seek opportunities to conduct more NATO naval exercises in the Baltic and Black Seas, as well as in the northern Atlantic Ocean, to defend the seas around Europe and deter Russian aggression in those regions.
 (b)Joint research projectsThe Secretary of Defense, in coordination with the Secretary of State, may conduct joint research projects with NATO allies pursuant to the authorities under chapter 138 of title 10, United States Code, including projects through NATO Centers of Excellence, to—
 (1)improve NATO reconnaissance capabilities to track Russian military exercises; (2)enhance NATO anti-submarine warfare capabilities against Russia;
 (3)increase the numbers of modern sensors placed on NATO aircraft, submarines, and surface ships; or (4)enhance NATO capabilities to detect and deter Russian information operations.
 308.United States person definedIn this subtitle, the term United States person means— (1)a United States citizen or an alien lawfully admitted for permanent residence to the United States; and
 (2)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
					BImposition of Sanctions on Certain Russian Parastatal Entities
				311.Imposition of sanctions on certain Russian parastatal entities
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (c) with respect to not less than five entities and including any individuals associated with such entities, that—
 (1)are identified as Russian parastatal entities in the report required by section 241(a)(2) of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 922) and submitted to Congress on January 29, 2018; and
 (2)are not currently subject to sanctions imposed by the United States. (b)CriteriaIn determining those entities and individuals described in subsection (a) with respect to which sanctions described in subsection (c) are to be imposed, the President shall take into account the extent to which such entities and individuals meet the criteria described in subparagraphs (A) through (C) of section 241(a)(2) of the Countering America’s Adversaries Through Sanctions Act.
 (c)Sanctions describedThe sanctions described in this subsection are the following: (1)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Exclusion from the United States and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a) denial of a visa to, and exclusion from the United States of, the alien, and revocation in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the alien.
 (d)DefinitionIn subsection (c), the term United States person means— (1)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (2)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
						CPunishing Continued Occupation of Ukraine Act
 321.Short titleThis subtitle may be cited as the Punishing Continued Occupation of Ukraine Act. 322.FindingsCongress finds the following:
 (1)On February 27, 2014, the Russian Federation unlawfully invaded Ukraine’s Crimea region and shortly thereafter intervened and occupied parts of Ukraine.
 (2)Russia continues to flout the Minsk Agreement and subsequent clarifications to address the ongoing conflict in eastern Ukraine, signed in Minsk, Belarus, on February 11, 2015, by the leaders of Ukraine, Russia, France, and Germany, and the Minsk Protocol, which was agreed to on September 5, 2014, by directly and indirectly commanding separatist forces in Ukraine.
 (3)Sanctions to date have failed to alter Russian President Vladimir Putin’s calculation regarding Crimea and eastern Ukraine.
 (4)Russia relies on sovereign debt to finance the government. If denied access to these funds, Russia would be forced to cut spending, increase taxes, draw down its foreign exchange reserves, or seek alternative sources of financing, increasing the economic pressures facing the economy.
					323.Prohibition against United States recognition of Russia’s annexation of Crimea
 (a)Statement of policyIt is the policy of the United States not to recognize the de jure or de facto sovereignty of the Russian Federation over Crimea, its airspace, or its territorial waters.
 (b)ProhibitionIn accordance with subsection (a), no Federal department or agency may take any action or extend any assistance that recognizes or implies recognition of the de jure or de facto sovereignty of the Russian Federation over Crimea, its airspace, or its territorial waters.
 (c)WaiverThe President may waive the prohibition under subsection (a) or (b) if the President determines that it is vital to the national security interests of the United States to do so.
					324.Imposition of sanctions with respect to certain Russian financial institutions
 (a)FindingsCongress finds the following: (1)On February 27, 2014, the Russian Federation unlawfully invaded Crimea and shortly thereafter intervened and occupied parts of Ukraine.
 (2)Russia continues to flout the Minsk Accords, signed on September 5, 2014, by directly and indirectly supporting separatist forces in Ukraine.
 (3)Sanctions to date have failed to alter Russian President Vladimir Putin’s calculation regarding Ukraine and the Crimea.
 (4)The Putin regime relies on several large financial institutions to implement its policies and keep the regime afloat.
 (b)In generalNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter for 5 years, the President shall determine whether the Russian Federation is in compliance with the Minsk Accords.
					(c)Imposition of sanctions
 (1)In generalIf the President, pursuant to subsection (b), determines that Russia is not in compliance with the Minsk Accords, the President shall impose the sanctions described in subsection (d) with respect to not less than three Russian financial institutions that are substantially affiliated with the Putin regime, including from among those institutions described in subsection (e).
 (2)RequirementOne of the financial institutions to be sanctioned pursuant to this subsection shall include Vnesheconombank.
 (d)Sanctions describedThe sanctions described in this subsection are the exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a financial institution determined by the President to be subject to subsection (b)(1) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (e)Russian financial institutions describedThe financial institutions described in this subsection are the following: (1)Sberbank.
 (2)VTB Bank. (3)Gazprombank.
 (4)Bank of Moscow. (5)Rosselkhozbank.
 (6)Promsvyazbank. (f)Implementation; penalties (1)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out subsection (c).
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (c) or any regulation, license, or order issued to carry out subsection (b) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (g)TerminationThe President may terminate the application of sanctions under subsection (c) with respect to a Russian financial institution if the President submits to Congress a notice of and justification for the termination.
 (h)DefinitionsIn this section: (1)PersonThe term person means an individual or entity.
 (2)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
							DGeneral Provisions To Bolster Alliances
				331.Strategy for offensive use of cyber capabilities
 (a)Strategy requiredThe President shall develop a written strategy for the offensive use of cyber capabilities by departments and agencies of the Federal Government.
 (b)ElementsThe strategy developed under subsection (a) shall include, at minimum— (1)a description of enhancements that are needed to improve the offensive cyber capabilities of the United States and partner nations, including NATO member states; and
 (2)a statement of principles concerning the appropriate deployment of offensive cyber capabilities. (c)Submission to Congress (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the congressional defense committees (as that term is defined in section 101(a)(16) of title 10, United States Code) the strategy developed under subsection (a).
 (2)Form of submissionThe strategy submitted under paragraph (1) may be submitted in classified form. 332.Matters relating to NATO (a)In generalThe Secretary of State shall seek to work with the North Atlantic Treaty Organization (NATO) to carry out the following actions:
 (1)Elevating anti-corruption as an element of NATO’s Readiness Action Plan. (2)Tasking the NATO Assistant Secretary General for Intelligence and Warning with monitoring Russian influence in NATO member states.
 (3)Prioritizing the combating of Russian influence under the NATO–European Union framework. (b)EU–US summitThe Secretary of State, in coordination with the Secretary of the Treasury, is authorized to host a summit between the United States and the European Union on preventing undeclared, cross-border money flows invested in strategic areas or economic sectors of European countries.
					333.Countering Russian Influence and Corruption Fund
 (a)EstablishmentThe President is authorized to establish in the Department of the Treasury a fund to be known as the Countering Russian Influence and Corruption Fund (in this section referred to as the Fund).
 (b)Initial amounts in fundThe Fund shall consist of the following: (1)The unobligated balances, as of the date of the enactment of this Act, of any amounts appropriated to carry out section 7070(d) of division C of the Consolidated Appropriations Act, 2017 (Public Law 115–31).
 (2)The unobligated balances, as of the date of the enactment of this Act, of any amounts otherwise available to the Secretary of State to carry out the purposes described in subsection (c).
 (c)Purposes of fundAmounts in the Fund for any fiscal year are authorized to be made available to the Secretary of State for bilateral assistance for countries in Europe, Eurasia, and Central Asia to counter the following activities in such countries carried out by the Russian Federation:
 (1)Support for disinformation and propaganda. (2)Interference in foreign elections.
 (3)Efforts to undermine financial transparency and governance. (4)Support for activities described in paragraphs (1) and (2) of section 64(c) of the State Department Basic Authorities Act of 1956 (as added by section 204 of this Act).
 (5)Support for and strengthening of foreign programs focused on investigative journalism and independence of the media environment to expose Russian corruption.
 (d)Civil society and other organizationsAmounts in the Fund for any fiscal year may be made available to carry out the purposes of the Fund under subsection (c) through civil society and other organizations that seek to mitigate the expansion of Russian influence and aggression, including through public awareness campaigns and exchange activities.
 (e)ReportThe Secretary of State shall submit to Congress a report for each fiscal year for which activities are undertaken pursuant to this section.
					IVCombating Putin’s Repression (CPR) for Russian Civil Society
 401.Short titleThis title may be cited as the CPR for Russian Civil Society Act. 402.Strengthening dialogue with the Russian people (a)Improved visa screening procedures for Russian visitorsNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Homeland Security, shall conduct a study on how to streamline and simplify visa procedures for Russian students and persons involved in professional and cultural exchanges in order to reduce the overall visa processing period and facilitate people-to-people exchanges. Such study shall examine average visa wait times for successful visa applicants from Russia and overall rejection rates of Russian nationals applying for visas.
 (b)Enhanced screening for Putin alliesIn conjunction with the study undertaken pursuant to subsection (a), the Secretary of State, in coordination with the Secretary of Homeland Security and the Secretary of the Treasury, shall develop enhanced visa screening procedures for the following individuals:
 (1)Persons identified as the most significant senior foreign political figures and oligarchs in the Russian Federation, as listed in a classified annex to a report issued on January 29, 2018, pursuant to section 241(a)(1) of the Countering America’s Adversaries Through Sanctions Act, but who are not already included in the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (2)Persons who are not otherwise included in the specially designated nationals list but who promote Russian President Vladimir Putin’s policies of repression, as determined by the Secretary of State.
 (3)Persons who benefit from or act as agents of Russian persons on the specially designated nationals list.
 (c)Improved tracking of exchange programsNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on current cultural exchange and educational programs with Russia. Such report shall include the following:
 (1)A list of existing programs funded by the United States Government dedicated to United States-Russia cultural and educational exchange and research, including funding levels for each program.
 (2)Information relating to funding of the programs specified in paragraph (1), including overall history of such funding since 1991, relative to funding for other regions with such exchange and research programs.
					(d)Strategic stability
 (1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in concurrence with the Secretary of State, shall submit to Congress a report on efforts to strengthen strategic stability with Russia.
 (2)Annual meetingsThe Secretary of Defense, in concurrence with the Secretary of State, shall host an annual bilateral meeting, through 2023, with Russian counterparts in order to discuss relevant issues of common interest, including maintaining strategic stability and open lines for crisis communications.
					403.Support Russian civil society
 (a)Fight Putin’s censorshipNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall convene a meeting of senior leaders of United States technology companies that sell, license, or otherwise facilitate the installation of tools that allow the Government of Russia to censor, harass, or suppress the activities of civil society activists. Such meeting shall focus on developing a common code of conduct to restrain United States companies aiding and abetting the Government of Russia’s efforts to suppress Russian civil society, fundamental freedoms in Russia, and efforts to expose corruption on the part of the Government of Russia.
				(b)International broadcasting operations fund
 (1)In generalIn addition to amounts otherwise authorized to be appropriated for the Broadcasting Board of Governors’ International Broadcasting Operations Fund, there is authorized to be appropriated $10,000,000 to expand Russian language programming and to provide for the dissemination of accurate and independent information to the Russian people through online media, radio, television, cellular telephone, short message service, and other communications. The Broadcasting Board of Governors shall identify those countries that serve as Russian vacation destinations and further target United States international broadcasting and programming activities towards such countries.
 (2)Use of amountsTo achieve the objectives described in paragraph (1), amounts in the International Broadcasting Operations Fund referred to in such subparagraph may be used to develop—
 (A)additional transmission capability for Radio Free Europe/Radio Liberty, including through additional shortwave and medium wave transmissions, satellite, and Internet mechanisms;
 (B)additional proxy server capability and anti-censorship technologies to counter efforts by the Government of Russia to censor political and civil society activities, such as blocking of the Telegram app, and investigations into corruption on the part of the Government of Russia;
 (C)technologies to counter efforts to block SMS text message exchange over cellular phone networks; and
 (D)additional digital programs and operations for Voice of America in Russia. (3)Conforming amendment to expanded broadcasting in countries of the former Soviet UnionParagraph (1) of section 8(e) of the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8927(e); Public Law 118–272) is amended by striking 2018 and inserting 2020.
					